         Case 2:16-cr-00097-KJD-EJY Document 53 Filed 01/15/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                          Case No. 2:16-cr-097-KJD-EJY-1
 4                  Plaintiff,                          ORDER
 5          v.
 6   GILBERT R. ROUSSEAU,
 7                  Defendant.
 8
 9
            Based upon the stipulation of the parties and good cause appearing therein, IT IS
10
     ORDERED that the Sentencing hearing currently scheduled for Thursday, January 21, 2021 at
11
     9:00 a.m., be vacated and continued to ________________
                                             May 18, 2021    at the hour of ___:___
                                                                             9 00 __.m.;
                                                                                    a    or to
12
     a time and date convenient to the court. in courtroom 4A.
13
            DATED this 15th
                       ___ day of January 2021.
14
15
16                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    5
